Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is noted that the limitation “the non-patterned areas have more layers and layer interfaces of the UV reflecting coating than do the patterned areas” is not considered to require the non-patterned areas to have at least two more layers and two more interfaces as compared to the patterned areas.  Specifically, the limitation is a contraction of “the non-patterned areas have more layers and layer interfaces of the UV reflecting coating than the patterned areas have layers and layer interfaces of the UV reflecting coating”.  For instance, the former could have 6 layers and 5 layer interfaces, and the latter could have 5 layers and 4 layer interfaces, and the limitation would still be satisfied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 21, and 27-30 are rejected under 35 U.S.C. 103 as obvious over WO 2017/011268 A1 (referenced below using its counterpart publication, U.S. 2018/0173071 A1, “Mathew”) in view of U.S. 2015/0345206 A1 (“Vikor”).
Considering claim 20, Fig. 4Y of Mathew shows an insulated glazing having all of the arrangement of layers required in claim 20 (including three panes of glass 402a, 402b, and 402c; two of which laminated together via an adhesive 435 to form a laminated glazing subportion of the insulated glazing proximal to the exterior, wherein the laminated glazing subportion is spaced from the third pane of glass 402c).  Mathews is analogous, as it is from the same field of endeavor as that of the instant application (patterned UV reflecting coating used in glazings).  While in this embodiment, a low-e coating is not expressly disclosed to be adjacent the surface of the laminated glazing subportion adjacent to the inter-glazing space, such an arrangement is obvious in view of broader teachings of Mathew (Mathew ¶ 0081 and 0090-0091).  Furthermore, the patterned UV reflecting coating 405 may take on the patterned configuration as claimed, wherein removal of certain parts of the coating is effected by etching (id. ¶ 0102 and 0106), thereby resulting in the configuration of, inter alia, Figs. 5B, 5D, and 5E of Mathew.  Lastly, Mathew discloses that the patterned UV reflecting coating may be made from various metallic oxides (id. ¶ 0053), which means that it contains no metallic IR reflecting layers.  Mathew differs from the claimed invention, in that although it discloses the removal of portions of an originally-deposited coating via etching and although it discloses the types of inorganic dielectric materials used in the instant application, Mathews is silent re: a patterned UV reflecting coating having a multilayered configuration.

    PNG
    media_image1.png
    825
    648
    media_image1.png
    Greyscale

However, a usage of a multilayered UV reflecting coating, in particular one intended for deterring bird collisions, is known in the art of glazing materials.  Specifically, the arrangement of alternating high- and low-refractive index layers to form a UV reflecting coating is known (Vikor e.g. ¶ 0026-0029).  Vikor is analogous, as it is from the same field of endeavor as that of the instant application (coatings applied to glazings, in particular a UV reflecting coating intended for deterring bird collisions).  Person having ordinary skill in the art has reasonable expectation of success that the multilayered coating material of Vikor could be suitably used for the purpose of UV reflecting coating of Mathew, as the types of materials taught in Vikor (viz. inorganic dielectric materials) are deemed suitable by Mathew (Mathew ¶ 0101).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have adopted the features of coatings in Vikor to Mathew, as Vikor is considered to have demonstrated that these features are well-known in the art.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
In the proposed combination of Mathew and Vikor, a multilayered coating (as taught in Vikor) is initially applied onto a substrate, and portions thereof are subsequently removed via etching.  Mathew expressly teaches that the etching results in a difference in thickness, wherein the non-etched portions may be twice or even thrice as thick as the etched portions (Mathew ¶ 0106).  In view of the multilayered nature of the coatings of Vikor (e.g. those having thicknesses as discussed in ¶ 0028-0029 of Vikor), it is clear that removal of half of the multilayered coating (in terms of thickness) would result in the complete removal of at least one layer, thereby resulting in at least one fewer interface in the etched region.  The features of claim 20 are thus rendered obvious.
Considering claim 21, as both the non-etched regions and regions formed by etching could be formed of the same type of oxide (e.g. TiOx or NbOx), it stands to reason that both regions have respective surface energies that are substantially similar.
Considering claims 22-24, the multilayered UV reflecting coating of Vikor (as discussed above) meets the requirement of claims 22-24.
Considering claim 25-26, silver-based low-emissivity coatings such as those required by claims 25 and 26 are also known (Vikor ¶ 0020 and 0024).
Considering claims 27-29, panes 402b and 402c are spaced apart using spacer, wherein argon fills the space between the two panes (id. ¶ 0079-0083).
Considering claim 30, Mathew also discloses embodiments where the UV reflecting coating is directly deposited on a substrate and wherein a conductive layer is spaced from the substrate by at least the UV reflecting coating (Mathew Fig. 5G).  Given this alternative arrangement represents a working alteration to the embodiment of Fig. 5C of the reference, and given the substantial similarities between Fig. 5C as compared to the embodiments of Figs. 5B, 5D, and 5E of the reference, making a similar alteration to the arrangement of Figs. 5B, 5D, and 5E of Mathews (which results in the directly placement of the UV reflecting coating on a substrate) is deemed obvious.

Considering claim 34, as the scope of claim 20 falls entirely within that of claim 34, claim 34 is also rendered obvious 

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/011268 A1 (referenced below using its counterpart publication, U.S. 2018/0173071 A1, “Mathew”) and Vikor, as applied to claim 20 above, and further in view of U.S. 2016/0096344 A1 (“Kurihara”).
Considering claims 31-33, the features recited in these claims are all well-known in the art.  For instance, usage of a PVB interlayer having thickness of 0.1 to 1.0 mm (with the most common thickness being 0.76 mm) and spacers having thickness ~9 mm in a insulated glazing having a laminated glazing portion is well-known; see Kurihara ¶ 0044-0048 and 0087-0092.  Kurihara is analogous, as it is from the same field of endeavor as that of the instant application (insulated glazing).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have adopted the interlayer and spacers as discussed above in forming the insulated glazing of Mathew and Vikor, as Kurihara is considered to have demonstrated that these features are well-known in the art.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.

Claims 20, 30, and 34 are rejected under 35 U.S.C. 103 as obvious over WO 2016/198901 A1 (cited in IDS, referenced below using its counterpart publication U.S. 2018/0222793 A1 “Ridealgh”).
Considering claims 20 and 26, Ridealgh discloses an insulated glazing that may comprise a laminated glazing portion spaced apart from another glazing pane, wherein located upon surface #1 of the glazing (viz. the exterior facing surface) is a composite coating of an anti-reflective coating and a UV reflective coating over the anti-reflective coating (Ridealgh ¶ 0079 and 0083).  Ridealgh is analogous, as it is from the same field of endeavor as that of the instant application (insulated glazing, in particular one having a UV reflective coating).  Given the express disclosure of ¶ 0083 of the reference, a combination of the features from ¶ 0079 and 0083 of the reference is considered obvious, thereby resulting in a laminated glazing portion (made of two glass substrates and an interlayer) and a third glazing pane spaced apart from the laminated glazing portion.  Ridealgh further discloses that a low-E coating may be located on the surface of the exterior side pane adjacent to the air space (e.g. id. ¶ 0046), thereby reading on the limitation re: the claimed low-E coating.  As the combination of the anti-reflective coating and the UV reflective coating is shown to be patterned (e.g. id. Figs. 4-5), and as the material used to constitute the anti-reflective coating is known to exhibit UV reflectivity (e.g. the anti-reflective coating is disclosed to have broad spectral response, see id. ¶ 0019), both the anti-reflective coating per se and the combination of the anti-reflective coating and the UV reflective coating are considered to be UV reflecting coating. 
In a specific embodiment, the anti-reflective coating has alternating layers of SnOx and SiO2, and the combination of the anti-reflective coating and the UV reflecting coating has an additional layer of TiO2 located upon the SiO2 layer most distal from the substrate (id. ¶ 0022).  As such, in regions with both coatings, there are five layers and four layer interfaces; in regions with only anti-reflective coatings, there are four layers and three layer interfaces.  This thus reads on “the non-patterned areas have more layers and layer interfaces of the UV reflecting coating than do the patterned areas” as discussed in ¶ 1 above.  
That the coatings of the patterned regions (viz. coating having less thickness) is produced by a subtractive method is a product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, there is no indication on the record how the removal of layers in general leads to a materially different product.  As such, the subtractive method as instantly required is not considered to provide a patentably distinct structure from that of the prior art.  Ridealgh renders obvious claim 20.
Considering claim 30, as the combination of the anti-reflective and UV reflecting coatings together read on the non-patterned areas, and as these layers are directly deposited onto a glass substrate, Ridealgh reads on claim 30.

Considering claim 34, as the scope of claim 20 falls entirely within that of claim 34, claim 34 is also rendered obvious.

Response to Arguments and Additional Comments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections of claims 20-33 and 34 (pg. 6 ¶ 2 of response filed on 21 September 2022, henceforth “Response”) have been fully considered.  In view of amendment(s) to claims 20 and 34, the 35 U.S.C. 112(b) rejections of claims 20-33 and 34 have been withdrawn.
Applicant’s arguments with respect to all prior art rejections relying upon at least Mathew (pg. 6 ¶ 3+ of Response) have been fully considered.  In view of amendments to claims 20 and 34, the 35 U.S.C. 102(a)(1) rejection of claim 34 has been withdrawn, and all previously instated rejections relying upon Mathew have been withdrawn.  New rejections now rely upon at least the combination of Mathew and Vikor.
As Applicant’s arguments against the combination of Mathew and Vikor is pertinent to the rejections instated above, these points are addressed.  Specifically, in view of ¶ 0106 of Mathew stating how much thickness of a UV reflecting layer may be removed, and in view of respective thickness of each layer within the multilayered UV reflecting coating of Vikor, it is considered obvious to arrive at the invention of claims 20 and 34.
Although Applicant presented no argument over the 35 U.S.C. 103(a) rejection over Ridealgh, the previously instated rejection has been withdrawn in view of amendments to claims 20 and 34, and a new line of rejection over Ridealgh has been instated above.
Incorporating certain subject matter from ¶ 0040 into the independent claims would define such hypothetical independent claims over the rejections set forth above.  For instance, requiring the patterned to be a single layer of TiO2 located directly on the glass substrate would define the independent claims over the rejections above.  Alternatively, requiring the unpatterned region to have four more layers than the patterned region and requiring the UV reflecting coating to be directly deposited on the glass substrate would also .define the independent claims over the rejections above.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781